Title: The American Commissioners to John Jay, 27 January 1787
From: American Commissioners
To: Jay, John


     
      Sir
      London Jan. 27. 1787.
     
     We had the honor of transmitting to Congress, Copies of the Commission and Instructions, which in pursuance of the Authority delegated to Us, were given to Mr Barclay, to conduct a negotiation with Algiers Morocco.
     Mr Barclay has conducted that Business to a happy Conclusion, and has brought with him Testimonials of his prudent Conduct, from the Emperor of Morocco and his Minister, So clear and full, that We flatter ourselves Mr Barclay will receive, the Approbation of Congress. Mr Barclay has received Somewhat more than four Thousand Pounds Sterling, for the Expences of Presents and all other Things. Colonel Franks, who accompanied Mr Barclay in his tedious Journeys, and difficult Negotiations, in the Character of Secretary, will be dispatched to Congress, and will have the honour of delivering this Letter, together with the Treaty, the Emperors Letter to Congress, and a variety of other Papers, relative to this Mission, a Schedule of which is annexed.
     The Resolution of Congress, vacating Mr Lambs Commission and Instructions, has been forwarded to him, and We have repeatedly Advised him to return to New York. that Gentleman has received somewhat more than three thousand Pounds Sterling of the public Money for which he is accountable to Congress.
     We beg Leave to recommend Mr Barclay and Colonel Franks, to the favourable Consideration of Congress.
     It is no Small Mortification not to be able to communicate any Intelligence concerning the Treaty with Portugal. The Chevalier De Pinto is equally uninformed.— His own confidential Domestick dispatch’d to Lisbon last Spring has been constantly waiting on the Minister for an Answer, but has obtained none, and is not yet returned to London. The Treaty between France & England, has probably excited Parties and Surprize in Portugal, and the system of Men and Measures is not yet Settled. The Apologies are the Queens Absence in the Country and the Prime Ministers Indisposition.
     The Article of Money is become so scarce and prescious that We Shall be obliged to Suspend all further Proceedings in the Barbary Business, even for the Redemption of Prisoners untill We shall be honoured with fresh Instructions from Congress.
     
     With great Respect We have the / Honour to be, Sir, your most obedient / and most humble servants
     
      John Adams.
     
    